Citation Nr: 0832755	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1999 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that granted service connection and a noncompensable (0 
percent) rating for hemorrhoids, effective March 3, 2005.  


FINDING OF FACT

The veteran's service-connected hemorrhoids have for the 
entire period of appeal been no more than mild or moderate in 
severity.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
hemorrhoids have not been met for any period of claim.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The Board notes that this appeal arises from the veteran's 
disagreement with the initial rating assigned following the 
grant of service connection for hemorrhoids.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  Further, the Board finds it 
pertinent that in a January 2006 notice letter the veteran 
was specifically provided with the criteria for higher 
(compensable) ratings for his service-connected hemorrhoids.  
Therefore, a remand for additional notification regarding 
criteria with which the veteran and his representative are 
already quite familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service treatment records; a post-service treatment 
record; and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Initial Rating Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
treatment records; a post-service treatment record; and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

A September 2005 VA general medical examination report noted 
that the veteran reported that he had hemorrhoidal symptoms 
consisting of pain with bowel movements or prolonged sitting 
off and on since 2002.  He indicated that the symptoms were 
relieved to a large extent with Preparation H.  He stated 
that adjusting the fiber and fluid content of his diet also 
helped minimize the symptoms.  The examiner reported that 
there was one hemorrhoid at about 3 o'clock, which was 
neither thrombosed nor inflamed.  The diagnoses included a 
single hemorrhoid.  

An unidentified December 2005 treatment entry noted that the 
veteran presented with complaints of hemorrhoids.  He 
reported that the symptoms began about two years earlier and 
would flare-up when he had bowel movements.  He indicated 
that the pain was a six out of ten in severity.  It was noted 
that the veteran denied that he had bleeding with his last 
bowel movement, but stated that it was common.  The examiner 
reported that there was a hemorrhoid at 6 o'clock that was 
external and tender to palpation with seeping blood.  The 
assessment included chronic hemorrhoids that were intensely 
tender to palpation and disrupting at job functioning.  It 
was noted that excision was recommended.  

The evidence as a whole shows that the veteran's hemorrhoids 
have for the entire period of claim been no more than mild or 
moderate, and that this disability is properly rated as 
noncompensable (0 percent) under Diagnostic Code 7336.  The 
clinical records do not demonstrate that the veteran has 
large or thrombotic hemorrhoids with excessive redundant 
tissue, as required for a 10 percent rating under Diagnostic 
Code 7336.  Additionally, there is no suggestion that he has 
become anemic due to persistent hemorrhoidal bleeding or that 
he has hemorrhoids with fissures.  The September 2005 VA 
general medical examination report indicated that the veteran 
had one hemorrhoid that was neither thrombosed nor inflamed.  
An unidentified December 2005 treatment entry referred to an 
external hemorrhoid that was tender to palpation with seeping 
blood.  There is simply no competent evidence of large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences, as required for a 
higher 10 percent rating under Diagnostic Code 7336.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 12 
Vet. App. 119.  Staged ratings, however, are not indicated in 
the present case, as the Board finds the veteran's 
hemorrhoids have not been compensably disabling at any time 
since March 3, 2005, the effective date of service connection 
and the assignment of a noncompensable rating.  

As the preponderance of the evidence is against the claim for 
a higher (compensable) initial rating for hemorrhoids, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 
Vet. App. 49 (1990).  


ORDER

An initial higher (compensable) rating for hemorrhoids is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


